231 F.2d 667
T. Lamar CAUDLE, Petitioner,v.Rubey M. HULEN, United States District Judge for the EasternDistrict of Missouri.
No. 15538.
United States Court of Appeals Eighth Circuit.
March 17, 1956.

Charles J. Margiotti, Pittsburgh, Pa., C. Arthur Anderson, John J. Hooker, Nashville, Tenn., and W. M. Nicholson, Charlotte, N.C., for petitioner.
Harry Richards, U.S. Atty., St. Louis, Mo., Wyllys S. Newcomb, Sp. Asst. to Atty. Gen., John B. Buckley, Jr., Sp. Atty., Department of Justice, and Albert M. Christopher, Atty., Department of Justice, Washington, D.C., for respondent.
PER CURIAM.


1
Petition of petitioner for writ of mandamus denied, without prejudice to right of trial court, on its own motion or on motion of the parties, to reconsider the question of transfer at any time before trial should any such change of circumstances develop in the situation as to make it appeal to the trial court to be desirable and in the interest of justice to order such transfer.